Citation Nr: 1627867	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with peptic ulcer residuals.

2.  Entitlement to a compensable initial evaluation for Reiter's syndrome prior to March 1, 2014.  

3.  Entitlement to an initial rating in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the fingers of the left hand due to Reiter's syndrome.  

4.  Entitlement to an initial rating in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the fingers of the right hand due to Reiter's syndrome.  

5.  Entitlement to an initial rating in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the left wrist due to Reiter's syndrome.  

6.  Entitlement to an initial rating in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the right wrist due to Reiter's syndrome.  

7.  Entitlement to an initial rating in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the left ankle due to Reiter's syndrome.

8.  Entitlement to an initial rating in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the right ankle due to Reiter's syndrome.   

9.  Entitlement to an initial rating in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the left knee due to Reiter's syndrome.  

10.  Entitlement to an initial rating in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the right knee due to Reiter's syndrome.  

11.  Entitlement to an initial evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the left foot due to Reiter's syndrome with plantar fasciitis.  

12.  Entitlement to an evaluation in excess of 10 percent from March 1, 2014, for chronic residuals of painful motion in the right foot due to Reiter's syndrome with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2014 decision, the Board remanded the issues of entitlement to initial compensable ratings for GERD and Reiter's syndrome for further development.  

In a June 2014 rating decision, the Appeals Management Center (AMC) assigned a 10 percent rating for the Veteran's GERD, effective November 1, 2008.  In an October 2014 rating decision, the AMC assigned separate 10 percent ratings for painful motion of the bilateral hands, wrist, ankles, knees, and feet, effective March 1, 2014.  As this is not considered a full grant of the benefits sought on appeal, the issues are still before the Board.  

The Board notes that in January 2015 the Veteran submitted a notice of disagreement with the October 2014 rating decision.  However, the Board finds that the Veteran has disagreed with the assigned stage ratings and the issues are more properly characterized as seen on the title page.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues entitlement to increased evaluations for Reiter's syndrome and painful motion of the fingers, wrist, knees, ankles, and feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire appeal period, the Veteran's GERD has been manifest by infrequent episodes of epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation and sleep disturbance caused by esophageal reflux; with a frequency of the symptom recurrence as four or more times per year and the average duration of episodes of the symptoms as less than one day.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 7399-7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The Veteran's claim for a higher rating for GERD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in September 2008 and March 2014.    The Board finds that, when taken together, the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's GERD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, the Board finds that the RO has substantially complied with the January 2014 remand directives which included obtaining outstanding VA treatment records and affording the Veteran another VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the October 2014 Supplemental Statement of the Case did not address the issue of an increased rating for GERD.  The Board notes that in addition to the Board remand directives, 38 C.F.R. § 19.31, requires that the RO provide a Supplemental Statement of the Case to consider the additional evidence obtained on remand.  However, the RO/AMC's error with respect to this claim is not prejudicial.  While the RO/AMC did not prepare a Supplemental Statement of the Case, it did issue a June 2014 rating decision which considered the additional evidence.  As there is no prejudice, the Board has addressed the issue despite the acknowledged error rather than remanding the issue for issuance of a Supplemental Statement of the Case, which would not reasonably aid in substantiating the claim.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 

The Veteran contends that his GERD is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2015).  The hyphenated diagnostic code used in this case indicates that a digestive disorder under Diagnostic Code 7399 is the service-connected disorder.  GERD is rated by analogy to hiatal hernia, under Diagnostic Code 7399-7346.

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

Turning to the evidence of record, the Veteran's service treatment records shows that the Veteran was treated for GERD on several occasions and was placed on a medication regimen beginning in February 1989.  

The Veteran was afforded a VA examination in September 2008.  The Veteran reported that he takes Nexium daily.  The Veteran reported breakthrough every two to three weeks that he self-treats with Tums.  The Veteran reported some regurgitation with the breakthrough symptoms.  There was no history of nausea, vomiting, diarrhea, constipation, indigestion, heartburn or hemorrhoids.  There was no history of hernia, abdominal mass, abdominal swelling, regurgitation or jaundice.  There was no history of fecal incontinence or post-prandial symptoms after ulcer surgery.  There was no dysphagia.  There was no history of hematemesis, melena, pancreatis, gallbladder attacks, or abdominal pain.  The examiner also noted that there was no vomiting, surgery, hospitalizations or anemia.  The examiner noted that the problem had no effects on usual daily activities.  The examiner noted that the Veteran was currently employed fulltime. 

VA treatment records dated September 2008 to October 2014 show that the Veteran was treated for his GERD.  In February 2013 the Veteran was placed on Pantoprazole.  The Veteran then suffered from breakthrough symptoms and was placed back on Prilosec in September 2013.  A March 2014 VA treatment record shows that the Veteran's GERD was noted as stable with no dysphagia.  

The Veteran was afforded another VA examination in March 2014.  The examiner noted that review of the medical records revealed the diagnosis of GERD and gastric ulcer with onset in the 1980's, diagnosed by endoscopy and treated with Tagamet.  The examiner noted that the symptoms improved with treatment.  The examiner noted that records revealed a normal esophagogastroduodenoscopy (EGD) in January of 2009.  The examiner noted that currently the Veteran reports occasional symptoms of reflux, controlled with Omeprazole 20mg bid/daily.  The Veteran reported that reflux symptoms are now three to four times a month, "noticing break through out episodes".  The examiner noted that the Veteran was taking Omeprazole 20mg bid for his GERD.  The examiner noted that the Veteran had the following signs and symptoms: infrequent episodes of epigastric distress; dysphagia; pyrosis (heartburn); reflux; regurgitation; and sleep disturbance caused by esophageal reflux.  The examiner noted that the frequency of the symptom recurrence per year was four or more and the average duration of episodes of the symptoms was less than one day.  The Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner noted that blood testing revealed hemoglobin: 15.1; hematocrit: 45.6; white blood cell count: 10.4; and Platelets: 199.  The examiner noted that the Veteran's condition did not impact his ability to work.  The examiner also concluded that the above symptoms were most likely due to GERD, since the most recent EGD revealed no evidence of active peptic ulcer disease or residuals.

Based on the above, the Board find that the most competent and credible evidence of record is against a rating in excess of 10 percent for the Veteran's GERD.  

While the lay and medical evidence of record reveals the Veteran's GERD has been manifest by infrequent episodes of epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation and sleep disturbance caused by esophageal reflux; with a frequency of the symptom recurrence as four or more times per year and the average duration of episodes of the symptoms as less than one day.  The lay and medical evidence of record does not establish persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health, either individually or in concert.  That is, the Board finds that the severity of the Veteran's symptoms more closely approximates the criteria contemplated in the higher ratings.  

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his GERD, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD with the established criteria found in the rating schedule.  The Board notes that sleep impairment caused by the symptoms of his GERD is not specifically listed in the rating criteria.  However, there is no objective evidence that the Veteran's GERD has caused frequent hospitalizations or marked interference with employment.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his service-connected GERD.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD with peptic ulcer residuals is denied.



REMAND

As part of the January 2014 remand, the Board instructed, in summary, that a VA examiner make findings regarding whether the Veteran's Reiter's syndrome was manifested by any joint symptomatology or limitation of function.  If there was joint pathology secondary to Reiter's, the examiner was instructed to address the Deluca factors and express any functional loss in degrees, if possible.  See DeLuca v. Brown, 8 Vet App 202 (1995).  

The March 2014 VA examiner noted that the Veteran had pain (with or without joint movement) attributable to Reiter's in his thoracolumbar spine and bilateral shoulders, elbows, wrist, hand/fingers, knees, ankles, and foot/toes.  The examiner also concluded that the Veteran did not have any limitation of joint motion attributable to the Reiter's.  In an October 2014 addendum opinion the examiner clarified that at the time of the examination the Veteran reported joint pain with movement involving the following joints: fingers, wrist, knees, ankles, and feet.  However, outside of pain, the examiner failed to address the Deluca factors in reaching her conclusions.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that a remand is necessary to afford the Veteran another VA examination.  

Additionally, the Board finds that the issue of entitlement to an initial compensable rating prior to March 1, 2014, for Reiter's syndrome is inextricably intertwined with the issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent treatment records for his Reiter's Syndrome.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated October 2014 to the present.  

3. Schedule the Veteran for a new VA examination, to determine the current nature and severity of the painful motion of the Veteran's fingers, wrist, knees, ankles, and feet due to Reiter's syndrome.  The claims folder must be made available to and reviewed by the examiner.  

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also describe the functional impact of the Veteran's Reiter's syndrome.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


